DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 5th, 2021 has been entered.
The amendment of claims 1, 9, 10, 11, and 19 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) and 103 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on February 5th, 2021, with respect to the Double Patenting and 35 U.S.C. 103 rejections, have been fully considered and are persuasive. The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) issues and incorporated allowable subject matter with the independent claims. 
The closest prior art of record (U.S. 2018/0014806, hereinafter Lu) teaches that it was known at the time the application was filed to use an apparatus, comprising: 
processing circuitry (Lu ¶0034: “The CT apparatus further includes other devices for processing the detected signals from X-ray detector 503”; Lu ¶0041: “The reconstruction device 514 can include a CPU (processing circuitry)”) configured to 
Lu ¶0017: “In step 110 of method 100, the raw CT projection data is obtained … the voxel-based phantom/tissue geometry information could be derived from a reconstructed CT image using the uncorrected projection data”; Lu ¶0019: “determine the density of various material components as a function of position, and the position-dependent scatter cross-section can be obtained from the spatial density map of the material components”; Lu Fig. 3), 
simulate, for one or more views of the plurality of views, a scatter flux representing an intensity of scattered X-ray radiation in the projection data, the intensity of scattered X-ray radiation being determined using an accelerated method based on integrating a radiative transfer equation (RTE) (Lu Abstract: “A method and apparatus is provided to calculate scatter using a method to determine primary X-ray flux, first-scatter flux, and multiple-scatter flux using an integral formulation of a radiative transfer equation and using spherical-harmonic expansion”; Lu ¶0012: “a method 100 for simulating scatter using a three-step integral formulation of the RTE with spherical harmonics”; Lu ¶0013: “Scatter can be accurately simulated by including both the first-scatter flux and multi-scatter flux shown in FIG. 2 to represent an accurate physical model. This physical model can be expressed using a radiative transfer equation (RTE) … wherein                         
                            ψ
                            (
                            
                                
                                    r
                                
                                →
                            
                            ,
                             
                            E
                            ,
                            
                                
                                    Ω
                                
                                ^
                            
                            )
                        
                     is the specific intensity of photon flux at point                         
                            
                                
                                    r
                                
                                →
                            
                        
                    , E is energy, and                         
                            
                                
                                    Ω
                                
                                ^
                            
                        
                     is a unit vector in the direction of propagation for the photon flux”), and 
determine, using the simulated scatter flux of the one or more views, primary flux of the plurality of views, the primary flux representing an intensity of X-rays that have not been scattered, which are incident on the plurality of detectors (Lu ¶0015: “the flux can be grouped into three components: (i) the primary flux, (ii) the first-scatter flux, and (iii) the multiple-scatter flux. Method 100 is organized to solve the integral equation representation of the RTE in Lu Fig. 2 & ¶0016: “he portion of the RTE corresponding to the primary flux can be calculated separately from the portion corresponding to scatter”), wherein 
simulating the scatter flux is accelerated, relative to methods that use a uniform discretization of the RTE, by discretizing the RTE (Lu ¶0018: “the first-scatter flux can be calculated by a discretized integral formula”; Lu ¶0029: “in contrast to finite-element methods, which generally require explicit matrix storage, the methods described herein can be performed using parallel computational processors … acceleration of an RTE simulation … the integral spherical harmonics format of the methods described herein does not need explicit matrix storage. Accordingly, the methods described herein can potentially to achieve computational acceleration, especially by using many-core processors”).
U.S. 2017/0052975, hereinafter Madenci, further teaches performing non-uniform discretization (Madenci Fig. 3 & ¶0036: “non-uniform spacing”; Madenci Fig. 4: illustrates a comparison between analytical, uniform, and non-uniform grid; Madenci ¶0066: “The capability of this differential operator is demonstrated in example embodiments by constructing solutions to ordinary, partial differential equations and derivatives of scattered data”; Madenci Fig. 6A shows an example from x-ray radiography; Madenci ¶0078: “according to one or more embodiments, each point in the domain may occupy a different infinitesimally small incremental volume, permitting non-uniform discretization … This ability permits each material point to have its own unique family with an arbitrary position. In addition, each family may have members with varying material properties and non-uniform discretization according to one or more embodiments”).
In summary, Lu teaches uniformly discretizing RTE and Madenci teaches using non-uniform grids and non-uniformly discretizing the PD operator, which may be used for processing x-ray radiography. However, the prior art, alone or in combination, does not appear to teach or suggest non-uniformly discretizing the RTE. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667